TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00138-CR
                                      NO. 03-12-00139-CR
                                      NO. 03-12-00140-CR
                                      NO. 03-12-00141-CR



                                    Zane Thomas, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
                       NOS. 14,407, 14,595, 14,596, 14,655
           HONORABLE REVA TOWSLEE CORBETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court convicted appellant Zane Thomas of possession of a controlled

substance weighing less than one gram, see Tex. Health & Safety Code Ann. § 481.115(b) (West

2010); two counts of burglary of a habitation, see Tex. Penal Code Ann. § 30.02 (West 2011);

and theft of a firearm, see id. § 31.03(e)(4) (West 2011). The trial court sentenced appellant to

fifteen years’ incarceration for the two burglary convictions and two years’ confinement in a state

jail facility for both the controlled-substance and theft-of-a-firearm convictions, with sentences to

run concurrently.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeals are frivolous and without merit. The brief meets the requirements
of Anders v. California by presenting a professional evaluation of the record demonstrating why

there are no arguable grounds to be advanced. See Anders v. California, 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S. 75,

86–87 (1988).

                Appellant received a copy of counsel’s brief and was advised of his right to examine

the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at

766. We have not received a pro se brief from the appellant.

                We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766;

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). We agree with counsel that the

record presents no arguably meritorious grounds for review and the appeals are frivolous.

                Counsel’s motion to withdraw is granted. The judgments of conviction are affirmed.



                                               ___________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: March 21, 2013

Do Not Publish




                                                  2